374 F.2d 1002
Carl A. WETHERBEE and John H. Tyler, Appellees,v.NORFOLK, BALTIMORE & CAROLINA LINE, INCORPORATED, for itself and as owner and claimant of the TUG CAROLINA, Appellants.
No. 10935.
United States Court of Appeals Fourth Circuit.
Argued March 10, 1967.
Decided March 29, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John D. Butzner, Jr., Judge.
John P. Harper, Norfolk, Va. (Worthington, White & Harper, Norfolk, Va., on brief), for appellants.
Carter B. S. Furr, Norfolk, Va. (Jett, Sykes & Berkley, Norfolk, Va., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and argument of counsel, we find no error affecting the substantial rights of the parties.


2
Affirmed.